

IMMUNE DESIGN CORP.
2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Immune Design Corp., a Delaware corporation (the “Company”), hereby grants
restricted stock units relating to the shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), to the Grantee named below.
Additional terms and conditions of the grant are set forth on this cover sheet
and in the attached Restricted Stock Unit Agreement (together, this
“Agreement”), and in the Company’s 2014 Omnibus Incentive Plan (as amended from
time to time, the “Plan”).


Grantee Name: _________________________
Grant Date: ___________________________
Number of Restricted Stock Units granted: _______________
Vesting Start Date: ___________________
Vesting Schedule:


By your signature below, you agree to all of the terms and conditions described
in this Agreement and in the Plan, a copy of which will be provided on request.
In connection with your receipt of the Restricted Stock Units, you are
simultaneously entering into a trading arrangement that complies with the
requirements of Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”). As
of the date of this Agreement, you acknowledge that you are not aware of any
material nonpublic information concerning the Company or its securities. You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this or Agreement should appear to be
inconsistent with the Plan. By your signature below, you acknowledge receipt of
the Plan prospectus, a copy of which is also provided herewith.




Grantee:
 
 
Date:
 
 
(Signature)
 
 
 
 
 
 
 
 
Company:
 
 
Date:
 
 
(Signature)
 
 
 
Title:
 
 
 
 



Attachment
This is not a stock certificate or a negotiable instrument.


1



--------------------------------------------------------------------------------




IMMUNE DESIGN CORP.
2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


Restricted Stock Units
 
This Agreement evidences an award of restricted stock units in the number set
forth on the cover sheet and subject to the vesting and other terms and
conditions set forth in this Agreement and in the Plan (the “Restricted Stock
Units”). Capitalized terms used in this Agreement but not otherwise defined have
the meanings set forth in the Plan.


Restricted Stock Units Transferability
 
Except to the extent the Plan, Applicable Law, and the Committee permit transfer
to a Family Member, your Restricted Stock Units and your rights under this
Agreement may not be sold, assigned, transferred, pledged, hypothecated, or
otherwise encumbered, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment, or similar
process. If you attempt to do any of these things in contravention of the prior
sentence, you will immediately forfeit your Restricted Stock Units.
Vesting
 
Your Restricted Stock Units will vest in accordance with the Vesting Schedule
set forth on the cover sheet of this Agreement, subject to your continued
Service through each vesting date.


Change in Control
 
Notwithstanding the Vesting Schedule set forth on the cover sheet, your
Restricted Stock Units may potentially accelerate vesting as provided in Section
17 of the Plan in the event of a Change in Control.
Forfeiture of Unvested Restricted Stock Units
 
In the event that your Service terminates for any reason, you will forfeit to
the Company all of the Restricted Stock Units that have not yet vested and you
will not receive an issuance of Common Stock or any other consideration in
respect of such forfeited Restricted Stock Units.


Leaves of Absence
 
For purposes of these Restricted Stock Units, your Service does not terminate
when you go on a bona fide employee leave of absence that the Company approves
in writing if the terms of the leave provided for continued Service crediting or
when continued Service crediting is required by Applicable Law or contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employment. The Company, in its sole discretion,
determines which leave counts for this purposes and when your Service terminates
for all purposes under the Plan.





2



--------------------------------------------------------------------------------




Delivery
 
In the event you become vested in any Restricted Stock Units under this
Agreement, such Restricted Stock Units shall be settled by delivery of the
Common Stock in respect of each such vested Restricted Stock Unit as soon as
administratively practicable following the date such Restricted Stock Units
vest, but in no event later than thirty (30) days after the applicable vesting
date (the “Scheduled Delivery Date”). Alternatively, if you are not permitted to
sell any shares of Common Stock on the Scheduled Delivery Date in order to
satisfy your obligations to the Company with respect to the Tax Related Items
(as defined below), and the Company does not elect to withhold shares from your
distribution in order to satisfy such obligations, then such shares shall not be
delivered on such Scheduled Delivery Date and shall instead be delivered to you
on the first business day when you are not prohibited from selling shares of the
Company’s Common Stock in the open market to satisfy your obligations related to
the Tax Related Items, but in no event later than the fifteenth (15th) day of
the third calendar month of the calendar year following the calendar year in
which such Restricted Stock Units vest (the “Delivery Deadline”). Delivery of
the shares pursuant to this provision is intended to comply with the
requirements for the short-term deferral exemption available under Treasury
Regulations Section 1.409A-1(b)(4) and shall be construed and administered in
such manner.





3



--------------------------------------------------------------------------------




Withholding
 
In the event that the Company determines that any federal, state, local, or
foreign tax or withholding payment (“Tax Related Items”) is required relating to
this grant of Restricted Stock Units, the issuance of Common Stock in settlement
of the Restricted Stock Units, or the payment of dividends, you instruct and
authorize the Company and any broker-dealer that is a member of the Financial
Industry Regulatory Authority (a “FINRA Dealer”) acceptable to the Company for
such purpose to sell on your behalf a whole number of shares of Common Stock
from the Common Stock to be delivered in settlement of the Restricted Stock
Units as the Company determines is appropriate to satisfy withholding
obligations and whereby the FINRA Dealer irrevocably commits to forward the
proceeds necessary to satisfy the withholding obligations directly to the
Company. Alternatively, if such sale is not possible prior to the Delivery
Deadline, the Company will have the right to (i) require you to tender a cash
payment, (ii) deduct from payments of any other compensation otherwise payable
to you, or (iii) withhold the delivery of vested Common Stock otherwise
deliverable under this Agreement to meet such it obligations with respect to any
Tax Related Items; provided that any Common Stock so withheld in accordance with
this provision will have an aggregate Fair Market Value not exceeding the
maximum amount of tax required to be withheld by applicable law.


Regardless of any action the Company takes with respect to any or all Tax
Related Items, you acknowledge that the ultimate liability for all Tax Related
Items legally due by you is and remains your responsibility and that the
Company: (a) makes no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the Restricted Stock
Units, including the award of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the issuance of shares of Common Stock in settlement of
the Restricted Stock Units, the subsequent sale of shares acquired at vesting
and the receipt of any dividends; and (b) does not commit to structure the terms
of the award or any aspect of the Restricted Stock Units to reduce or eliminate
your liability for Tax Related Items.


If the Company satisfies the obligation for Tax Related Items by withholding a
number of shares of Common Stock as described above that would otherwise be
issuable in settlement of the Restricted Stock Units, you are deemed to have
been issued the full number of shares in settlement of such Restricted Stock
Units for purposes of satisfying the Company’s obligations to you with respect
to such Restricted Stock Units.


The Company may refuse to deliver the shares of Common Stock to you if you fail
to comply with your obligations in connection with the Tax Related Items as
described in this subsection.





4



--------------------------------------------------------------------------------




Rule 10b5-1 Plan
 
You acknowledge that the instruction and authorization to the Company and FINRA
Dealer to sell on your behalf in the foregoing “Withholding” section is intended
to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities
Exchange Act of 1934 (the “Exchange Act”), and to be interpreted to comply with
the requirements of Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”).
This 10b5-1 Plan is adopted to be effective as of the first date on which the
Restricted Stock Units vest. This 10b5-1 Plan is being adopted to permit the
sale of a whole number of shares awarded upon the vesting of Restricted Stock
Units sufficient to generate cash proceeds to pay withholding taxes that become
due as a result of this award or the vesting of the Restricted Stock Units. You
hereby authorize the FINRA Dealer to sell the number of shares of Common Stock
determined as set forth above and acknowledge that the FINRA Dealer is under no
obligation to arrange for such sale at any particular price. You hereby appoint
the Company as your agent and attorney-in-fact to instruct the FINRA Dealer with
respect to the number of shares to be sold under this 10b5-1 Plan. You
acknowledge that you will be responsible for all brokerage fees and other costs
of sale, and you agree to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. You acknowledge
that it may not be possible to sell Common Stock during the term of this 10b5-1
Plan due to (a) a legal or contractual restriction applicable to you or to the
FINRA Dealer, (b) a market disruption, (c) rules governing order execution
priority on the NASDAQ Global Market, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the FINRA
Dealer’s counsel is likely not to comply) with Rule 144 under the Securities Act
of 1933, or (e) if the Company determines that sales may not be effected under
this 10b5-1 Plan. You acknowledge that this 10b5-1 Plan is subject to the terms
of any policy adopted now or hereafter by the Company governing the adoption of
10b5-1 plans.


You acknowledge that you are not aware of any material, nonpublic information
with respect to the Company or any securities of the Company as of the date of
this Agreement. Alternatively, if you are in possession of such material,
nonpublic information as of the date of this Agreement, then you acknowledge
that as of the date any sales are effected pursuant to the 10b5-1 Plan you are
not aware of any material, nonpublic information with respect to the Company or
any securities of the Company. Notwithstanding anything to the contrary set
forth herein, if you are aware of such material, nonpublic information both as
of the date of this Agreement and as of the date such sales would otherwise be
effective, this 10b5-1 sales plan will not be implemented.


Evidence of Issuance
 
The issuance of the Common Stock with respect to the Restricted Stock Units will
be evidenced in such a manner as the Company, in its discretion, deems
appropriate, including, without limitation, book-entry, registration, issuance
of one or more stock certificates, or uncertificated electronic shares.



5



--------------------------------------------------------------------------------




Retention Rights
 
This Agreement and the grant of the Restricted Stock Units do not give you the
right to be retained by the Company or any Affiliate in any capacity. Unless
otherwise specified in any employment or other written agreement between you and
the Company or any Affiliate, the Company and any Affiliate reserve the right to
terminate your Service at any time and for any reason.


Stockholder Rights
 
You have no voting or other rights as a stockholder of the Company with respect
to the Restricted Stock Units except as otherwise explicitly provided herein
unless and until the Common Stock relating to the Restricted Stock Units have
been issued and either a certificate evidencing the Common Stock has been issued
or an appropriate entry has been made on the Company’s books, including any
uncertificated electronic shares.


Any stock dividends declared with respect to the Common Stock issuable upon
settlement of your Restricted Stock Units will be subject to the same
restrictions on vesting and issuance as such Restricted Stock Units.
Notwithstanding the foregoing, if the Company declares a cash dividend on the
Company’s outstanding Common Stock, unless otherwise determined by the Company,
you shall receive an amount of cash equal to the number of unvested Restricted
Stock Units you hold under this Agreement as of the dividend record date,
multiplied by the amount of the cash dividend per Common Stock, as soon as
administratively practical following the declaration of such cash dividend, but
in no event later than thirty (30) days after such cash dividend is declared.


The Restricted Stock Units will be subject to the terms of any applicable
agreement of merger, liquidation, or reorganization in the event that the
Company is subject to such corporate activity.


Clawback
 
The Restricted Stock Units are subject to mandatory repayment by you to the
Company to the extent you are, or in the future become, subject to (i) any
Company “clawback” or recoupment policy that is adopted to comply with the
requirements of any applicable law, rule, or regulation, or (ii) any law, rule,
or regulation which imposes mandatory recoupment, under the circumstances set
forth in any such law, rule, or regulation. Furthermore, the Restricted Stock
Units are subject to mandatory repayment by you to the Company if, as of the
Grant Date, the Company has in place a “clawback” or recoupment policy that
requires the repayment by you to the Company of compensation paid by the Company
to you in the event that you fail to comply with, or violate, the terms or
requirements of such policy.
Applicable Law
 
The validity and construction of this Agreement will be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive laws
of any other jurisdiction.



6



--------------------------------------------------------------------------------




The Plan
 
The text of the Plan is incorporated into this Agreement.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Restricted Stock Units. Any prior agreements,
commitments, or negotiations concerning the Restricted Stock Units are hereby
superseded; except that any written employment, consulting, confidentiality,
non-competition, non-solicitation, and/or severance agreement or any other
written agreement between you and the Company or any Affiliate, as applicable,
will govern and supersede this Agreement with respect to its subject matter.


Data Privacy
 
To administer the Plan, the Company may process personal data about you. This
data includes, without limitation, information provided in this Agreement and
any changes to such information, other appropriate personal and financial data
about you, including your contact information, payroll information, and any
other information that the Company deems appropriate to facilitate the
administration of the Plan.


By accepting this grant, you give explicit consent to the Company to process any
such personal data.
Disclaimer of Rights
 
The grant of Restricted Stock Units under this Agreement will in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to you. You
will have no rights under this Agreement or the Plan other than those of a
general unsecured creditor of the Company. Restricted Stock Units represent
unfunded and unsecured obligations of the Company, subject to the terms and
conditions of the Plan and this Agreement.


Consent to Electronic Delivery
 
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Secretary to request paper copies of these
documents.


Code Section 409A
 
The grant of Restricted Stock Units under this Agreement is intended to be
exempt from Code Section 409A or to comply with Code Section 409A to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement will be interpreted and administered to be exempt from or in
compliance with Code Section 409A. Notwithstanding anything to the contrary in
this Agreement, neither the Company, any Affiliate, the Board, nor the Committee
will have any obligation to take any action to prevent the assessment of any
additional tax or penalty on you under Code Section 409A, and neither the
Company, any Affiliate, the Board, nor the Committee will have any liability to
you for such tax or penalty.



By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.


7

